Citation Nr: 1209439	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  04-366 09	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi, which continued the 10 percent rating of the Veteran's pseudofolliculitis barbae.

This case has been previously before the Board, most recently in July 2010, when it remanded the Veteran's claim in order to obtain Social Security Administration (SSA) Records.  As discussed in further detail below, such records have been obtained and associated with the Veteran's claims file.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is not manifested by involvement of 20 percent or greater of the Veteran's entire body, nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs, nor has any scarring been noted.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800, 7806, 7813 (2011).

2.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
      
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated March 2008 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which for the relevant period of time include two VA examinations of the Veteran, the first in October 2003 and the second in January 2009, as supplemented in April 2009.  Additionally, pursuant to the Board's July 2010 Remand, SSA records have been obtained and associated with the Veteran's claims file.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The reports of the October 2003 and January 2009, as supplemented in April 2009 VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Color photographs of the Veteran's condition have been associated with the claims file.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran declined to have a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Pseudofolliculitis Barbae

The Veteran contends that his pseudofolliculitis barbae is more severe than the current 10 percent evaluation.  

The Veteran's pseudofolliculitis barbae is currently rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 7813-7806.  Diagnostic Code 7813 applies to dermatophytosis, or ringworm; Diagnostic Code 7806 applies to dermatitis or eczema.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2011).  In this case, the RO has rated the Veteran under Diagnostic Code 7806 for dermatitis or eczema.  The Board will consider whether a higher rating can be granted under this code, and it will consider whether any other diagnostic codes are potentially applicable.

The following ratings apply, in pertinent part, under Diagnostic Code 7806, applicable to dermatitis or eczema:

A 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

In addition to the above criteria, disfigurement of the head, face, or neck are rated pursuant to Diagnostic Code 7800, which provide for the following evaluations:  

A 10 percent evaluation is assigned for a scar of the head, face, or neck with one characteristic of disfigurement.  

A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.

An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In 2008, VA clarified its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011)).  Those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Those revisions are not applicable to the current appeal and will not be discussed below because the Veteran's claim was received prior to October 23, 2008.

Turning to the facts in the instant case, the Veteran received a VA examination of his pseudofolliculitis barbae in October 2003.  The Veteran stated at that time that he shaved with clippers rather than a razor.  Despite this, the Veteran stated that he continued to have active lesions that became sore, pustular, and drained.  The Veteran stated that the condition involved the entire area of his beard, neck, and bilateral cheeks.  The Veteran stated that he did not use any special topical creams for management.  Upon examination, the examiner noted active pustular lesions on the left cheek and under the jaw bilaterally with small, tender pustular heads in the lesions.  The examiner observed numerous areas of resolving lesions on both cheeks as well as in the neck area, as manifest by crusty non-tender flaking.  There was no evidence of pitting on the skin and no evidence of deep-seated infection.  There was no effect on the Veteran's jaw movement.  The approximate area of exposed skin was 15 percent, and the total body area involved was approximately 2 percent.

The Veteran received an additional VA examination of his pseudofolliculitis barbae in January 2009, and this examination was supplemented with an additional opinion in April 2009.  The Veteran stated that he had had no systemic symptoms associated with his condition, but he stated that he used a topical cream daily.  The examiner noted that the Veteran was prescribed a topical treatment in September 2007, but further noted that such treatment was for dry scaly skin on the legs, not for pseudofolliculitis barbae or other facial rash.  The Veteran had never been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner noted no current manifestations of pseudofolliculitis barbae, with no lesions in the Veteran's shaving area, no acneform lesions, and no scarring or disfigurement.  Pseudofolliculitis barbae involved zero percent of the Veteran's total body area (and therefore zero percent of the Veteran's exposed body area) at the time of the examination.  

The examiner stated that the Veteran's pseudofolliculitis barbae caused no impairment in the Veteran's activities of daily living and no functional impairment in his employability.  Furthermore, the examiner noted accurately that VA primary care visits from 1999 to April 23, 2009 contained no complaints or physical findings of pseudofolliculitis barbae.  

As noted above, the Veteran is currently assigned a 10 percent rating for pseudofolliculitis barbae under Diagnostic Code 7806.  Applying the above criteria to the facts in the instant case, the Board finds no basis to assign a disability rating in excess of 10 percent for the Veteran's pseudofolliculitis barbae under this Diagnostic Code.  A higher 30 or 60 percent rating is not warranted under Diagnostic Code 7806 because the Veteran's pseudofolliculitis barbae has, at most, involved 15 percent of the Veteran's exposed areas.  Additionally, the Veteran has never been treated with systemic therapy for his pseudofolliculitis barbae.  Higher ratings under this Diagnostic Code are therefore unwarranted.

The Board also finds no basis to assign a disability rating higher than 10 percent under Diagnostic Code 7800, applicable to disfigurement of the face and head.  Neither of the VA examiners noted any scarring or any of the characteristics of disfigurement, nor have any of the Veteran's treating VA physicians.  No tissue loss has been noted, nor has any gross distortion or asymmetry been observed.  Consistent with these findings, photos of the Veteran's face do not depict disfigurement consistent with higher evaluations under Diagnostic Code 7800. 

There are no identifiable periods of time since the date when the claim was filed during which the veteran's skin condition warranted higher ratings.  Therefore, "staged ratings" are inappropriate in this case.

The Veteran is competent to report his symptoms, and the Board has taken note of the Veteran's statements as to the severity of his condition. The Board does not doubt the sincerity in this belief that his skin disability is worse than his current 10 percent evaluation; however, the objective medical evidence does not support the award of a higher evaluation.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for pseudofolliculitis barbae, and the benefit-of-the- doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's pseudofolliculitis barbae, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has never alleged that his pseudofolliculitis barbae renders him substantially unemployable.  The Veteran's January 2009 examiner opined that the Veteran's pseudofolliculitis barbae would have no functional impact on the Veteran.  While the Board is not bound by determinations of the SSA, it notes the finding of the SSA that the Veteran is disabled as a result of psychiatric and orthopedic disabilities; the SSA determination does not mention the Veteran's pseudofolliculitis barbae at all.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


